Citation Nr: 1452638	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.

The issue of entitlement to service connection for an ankle disability has been raised by the record in the Veteran's August 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

In an August 2012 VA Form 9, the Veteran wrote that he took medication for his service-connected disabilities.  This medication, according to the Veteran, caused him to experience dizziness, which caused him to fall down and injure his right knee.  In a February 2012 VA treatment report, the Veteran was issued a knee brace for his right knee.  The Veteran stated that this knee brace wears out his clothing.  

The issue of entitlement to service connection for a right knee disability, as secondary to the Veteran's service-connected disabilities, was raised by the Veteran's August 2012 VA Form 9.  Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the AOJ, such issue is normally referred to the AOJ for any and all appropriate action.  See Jarrell v. Nicholson, 20 Vet. App. 326, 330-31 (2006).  

In this case, however, a favorable decision on that claim could impact upon the Veteran's claim for a clothing allowance.  Thus, the Board finds that the issue of entitlement to service connection for a right knee disability is inextricably intertwined with the claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate this claim in conjunction with readjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain any identified records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Provide the Veteran appropriate notice with regard to the service connection claim for a right knee disability, to include as secondary to his service-connected disabilities. The Veteran should be provided an appropriate amount of time to respond to this notification. This notification should be associated with the claims folder.

3. After completion of the foregoing and any other development deemed necessary, ADJUDICATE the claim of entitlement to service connection for a right knee disability, to include as secondary to service connected disability.  If the decision is adverse provide the Veteran with his appellate rights.


4. Upon completion of the above, readjudicate the issue on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

